United States Court of Appeals,

                           Eleventh Circuit.

                             No. 94-2782.

               Eva F. LARUE, his wife, Plaintiff,

                                  v.

         JOANN M., a vessel Joann M., Inc., Defendants,

                   Florida Towing Corp., Claimant,

JOANN M. LIMITED PARTNERSHIP, a foreign partnership, the vessel's
owner, Defendant-Third-party Plaintiff-Counter-Defendant-Appellant,

                                  v.

  MORAN TOWING OF FLORIDA, INC., Third-party Defendant-Counter-
Claimant-Appellee.

                            March 19, 1996.

Appeal from the United States District Court for the Middle
District of Florida (No. 91-378-CIV-J-16); John H. Moore, II,
Judge.

Before HATCHETT and BIRCH, Circuit Judges, and GODBOLD, Senior
Circuit Judge.

     PER CURIAM:

     On its own motion the court adds this sentence to its opinion,

to follow the first sentence of the second paragraph of the

opinion, at 73 F.3d 326:

     The action was removed to the United States District Court,
     Middle District of Florida.